Citation Nr: 1733134	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-33 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from July 1983 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

In August 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

A chronic left knee disorder was not shown in service, left knee arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any left knee disorder is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in May 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his service connection claim in January 2010, which was denied in a June 2010 rating decision.  The Veteran asserts that his left knee disorder is due to his active service.  At the hearing, the Veteran asserted that his current left knee disorder is due to an in-service left knee injury while playing football.

The Veteran's STRs show that in July1985, he had an open wound of the left knee with a disruption of the tendon and a fractured patella.  In December 1985, he fell on his left knee playing football.  A left knee x-ray showed soft tissue damage and a lucency through the patella.  He was diagnosed with a left knee strain.  However, by the time of his separation examination in July 1987, he had a normal evaluation of his lower extremities but for a left knee scar.

In May 2011, the Veteran was afforded a VA examination.  He reported injuring his left knee in service and having daily pain.  A left knee x-ray was normal.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran had a normal left knee radiographically, anatomically, and physiologically.  The examiner was unable to provide an opinion on etiology as the Veteran had no evidence of pathology of a left knee disorder.

In July 2012, the Veteran had a normal left knee examination.

At the May 2016 hearing, the Veteran testified that a physician at the Saginaw VAMC told him that his left knee disorder was related to his left knee injury in service.  Although no written record of such an assertion is of record.  The Veteran's treatment records from the Saginaw VAMC were reviewed, but there was no evidence relating to the etiology of the Veteran's left knee disorder.

In May 2016, he was diagnosed with left knee osteoarthritis.

In August 2016, the Veteran was afforded a VA examination to assess the etiology of his osteoarthritis.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's left knee disorder was less likely than not incurred in or due to the Veteran's in-service injury.  The examiner reported that there was no nexus establishing causality between the Veteran's current left knee complaints and his active service.  The examiner reported that there was no residual or chronic left knee disability shown by the Veteran's STRs or the medical evidence after his separation from service.  The examiner noted that the Veteran's active service was 29 years earlier and that degenerative arthritis was a part of the normal aging process.

The Veteran has not submitted any medical evidence supporting his contention that his left knee disorder is due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's left knee disorder was less likely than not incurred in or due to his active service.

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's left knee disorder.

Consideration has been given to the Veteran's allegation that he injured his knee during his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe left knee pain, he lacks the medical training or qualification to diagnose a left knee disability.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.  Moreover, while the Veteran is considered competent to report what was told to him by a medical professional, the Board must weigh such information against the medical evidence of record.  Here, the Veteran reports that he was told of the link, but he has not indicated that any medical rationale accompanied such an opinion.  As such, this report is given less probative weight than is the VA opinion which did explain the basis for its conclusion.

The record does not contain evidence of a diagnosis of a continuously ongoing chronic left knee disability related from his active service to the present, as the first clinical evidence of a chronic left knee disability does not appear until at least May 2016, almost three decades after separation.  In addition, at his separation examination, the Veteran's lower extremities were normal but for a left knee scar.  As such, the Board does not find that the evidence of record shows continuous left knee symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a left knee disorder.  The record contains no objective medical diagnosis of a chronic left knee disorder until 2016.  In addition, the record does not contain evidence that the Veteran's left knee injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his left knee disorder is the result of his active service.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical found his lower extremities normal, but for a left knee scar, which serves to sever any continuity from service.  Such a conclusion is further underscored by the absence of any objective left knee medical findings after service for almost three decades.

Accordingly, the criteria for service connection have not been met for a chronic left knee disorder.  That is, the evidence does not show that a chronic left disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a left knee disorder has existed continuously since service.  Therefore, the claim is denied.  


ORDER

Service connection for a left knee disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


